DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,985,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,366,979 to Pillot.

Regarding claim 1, Pillot discloses a shelter comprising: a floor section (4); at least three wall panels (each side of 10), at least one of which is bi-folding or multi-folding (wall panels are cloth and are therefore multi-folding) and; a roof section (5), wherein the shelter is transitionable between an expanded configuration (Fig.2) in which the at least three wall panels are extended between the roof section and the floor section and a collapsed configuration (Fig.1) in which the at least three wall panels are fully enclosed in an interior of the shelter (Fig. 1 and 6); and wherein in the collapsed configuration, a horizontal surface of the floor section abuts a horizontal surface of the roof section to form a horizontal seal and maintain a weather tight enclosed configuration (horizontal portions of 4 and 5 abut one another; Fig.6 and are locked together by 8/9, Fig.1).  
Regarding claim 2, comprising two side wall panels (left side and right side of Fig.2) and a front wall panel (front panel having large door 11/12).  
Regarding claim 3, wherein the front wall panel includes a door (large 11/12, Fig.2).  
Regarding claim 4, comprising two side wall panels (left and right sides of 10, Fig.2), a front wall panel (front panel having large door 11/12) and a rear wall panel (rear opposite side of the structure, panel side not shown in Fig.2).  
Regarding claim 5, wherein the front wall panel includes a door (large 11/12).  
Regarding claim 7, wherein the at least one multi-folding wall panel contains a window (smaller 11/12, Fig.2).  
Regarding claim 12, wherein the shelter is dimensioned such that it may be transported on the roof of a car while in the collapsed configuration (Fig. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,366,979 to Pillot.

Regarding claims 9 and 10, Pillot does not specifically disclose the shelter further comprising an internal kitchenette or an internal bathroom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included structural elements which would enable portions of the shelter to be used as or characterized as a kitchen or a bathroom, such as a sink, portable toilet, a chair, etc. so to enable a user to remain in the shelter without the need to exit the shelter to go to the bathroom or fetch water, etc. Any convenience added to the shelter is a user’s design choice and would have been obvious to one of ordinary skill in the art. 
Without the claim reciting actual structural limitations to a bathroom or a kitchenette, portions of the shelter can be considered areas which are capable of being used as a bathroom or kitchenette.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,366,979 to Pillot in view of US 3,575,460 to Kennedy.

Regarding claim 6, Pillot does not disclose further comprising a means for making the shelter in the expanded configuration weather tight.  
Kennedy discloses wherein the panels of the shelter are formed from waterproof curtains (24, 25, 26, 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cloth wall panels of Pillot from a waterproof material as taught by Kennedy so to ensure a user within the shelter and the shelters contents are protected from rain, moisture, etc.
Regarding claim 8, Pillot discloses wherein the shelter has a floor which one could interpret as a mattress platform, but does not specifically disclose further comprising a bed system having a mattress platform.  
Kennedy discloses forming an expandable and collapsible shelter having a bed system including mattress platforms (Fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the shelter of Pillot with a bed system as taught by Kennedy so to provide a user with a more comfortable sleeping platform and further to better use the space within the shelter to sleep more occupants than just the floor surface will allow.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,366,979 to Pillot in view of US 2006/0102217 A1 to Hsiang.

Regarding claim 11, Pillot does not disclose wherein the roof section includes a solar panel.  
Hsiang discloses a tent structure/shelter (1) having solar panels (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have placed solar panels on the shelter of Pillot or formed the shelter of Pillot with solar panels incorporated as taught by Hsiang so to enable the sun’s energy to be collected and converted into electricity used within the shelter; thereby reducing the amount of power consumption that a user may use from the vehicle hauling the shelter.

Allowable Subject Matter
Claims 13-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose a collapsible shelter having a floor, a roof, and at least three wall panels between a roof and a first connector, and at least three wall panels between the first connector and the floor, and further wherein when collapsed, the roof, the first connector, and the floor form a horizontal seal which maintains a weather tight enclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635